FILED
                             NOT FOR PUBLICATION                              JAN 11 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-30026

               Plaintiff - Appellee,              D.C. No. 1:08-CR-00199-EJL

   v.
                                                  MEMORANDUM *
 JESUS FLORES-MANCERA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                               for the District of Idaho
                      Edward J. Lodge, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Jesus Flores-Mancera appeals from the 24-month sentence imposed

following his guilty plea conviction for illegal reentry, in violation of 8 U.S.C. §

1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EH/Research
       Flores-Mancera contends that the district court unreasonably applied the

sentencing factors listed in 18 U.S.C. § 3553(a), thereby rendering his sentence

substantively unreasonable. A review of the record demonstrates that the judge

considered many of the § 3553 factors and that given the totality of the

circumstances, Flores-Mancera’s sentence is reasonable. See Gall v. United States,

552 U.S. 38, 51 (2007).

       AFFIRMED.




EH/Research                               2                                   09-30026